


Exhibit 10.1
FOURTH Amendment to
EMPLOYMENT AGREEMENT




This FOURTH Amendment to EMPLOYMENT AGREEMENT (this "Amendment") is entered into
as of the 27th day of April, 2015 (the “Effective Date”), by and between Wynn
Resorts, Limited (“Employer”) and Kim Sinatra (“Employee”). Capitalized terms
that are not defined herein shall have the meanings ascribed to them in the
Agreement (as defined below).




RECITALS


WHEREAS, Employer and Employee have entered into that certain Employment
Agreement, dated as of April 24, 2007, as amended (the "Agreement"); and
WHEREAS, Employer is willing and Employee desires to modify certain terms and
conditions to the Agreement as more fully set forth herein;
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, the parties hereto agree as follows:
1.
Amendments. Employer and Employee hereby agree to amend Section 1(h)(B) of the
Agreement in its entirety to read as follows:

“(B) the bonus that was paid to Employee under Subparagraph 8(b) for the
preceding bonus period, projected over the remainder of the Term (but not less
than the preceding bonus that was paid), plus”
2.
Other Provisions of Agreement. The parties acknowledge that the Agreement is
being modified only as stated herein, and agree that nothing else in the
Agreement shall be affected by this Amendment.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and effective as of the date first written above.


WYNN RESORTS, LIMITED    
 
EMPLOYEE
 
 
 
/s/ Matt Maddox
 
/s/ Kim Sinatra
Matt Maddox, President    
 
Kim Sinatra





